ORDER **
Jaw-Shi Wang appeals from the denial of his petition for habeas relief. The sole ground for appeal is his contention that INA § 212(h) violates equal protection in its disparate treatment of lawful permanent residents (LPRs). We rejected this very argument in Taniguchi v. Schultz, 303 F.3d 950, 958 (9th Cir.2002) (“[Appellant’s] equal protection claim fails because the INS has advanced a rational explanation for the difference in treatment between LPR and non-LPR aggravated felons.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.